                  Case 5:18-cv-01125-SP Document 200 Filed 01/21/20 Page 1 of 3 Page ID #:5751



                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                                 UNITED STATES DISTRICT COURT
                     9                                CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11     OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                         MARTINEZ; ISAAC ANTONIO
                  12     LOPEZ CASTILLO; JOSUE                       [PROPOSED] ORDER ON
                         VLADIMIR CORTEZ DIAZ; JOSUE                 PARTIES’ JOINT STIPULATION
                  13     MATEO LEMUS CAMPOS;                         TO PERMIT THE PARTIES AN
                         MARVIN JOSUE GRANDE                         ONE DAY EXTENSION OF TIME
                  14     RODRIGUEZ; ALEXANDER                        TO FILE THE JOINT PROPOSED
                         ANTONIO BURGOS MEJIA; LUIS                  JURY INSTRUCTIONS, JOINT
                  15     PEÑA GARCIA; JULIO CESAR                    EXHIBIT LIST AND VERDICT
                         BARAHONA CORNEJO, as                        FORMS
                  16     individuals,
                  17                             Plaintiffs,         Magistrate
                                                                     Judge:         Honorable Sheri Pym
                  18     v.
                  19     THE GEO GROUP, Inc., a Florida
                         corporation; the CITY OF
                  20     ADELANTO, a municipal entity; GEO
                         LIEUTENANT DIAZ, sued in her
                  21     individual capacity; GEO
                         SERGEANT CAMPOS, sued in his
                  22     individual capacity; SARAH JONES,
                         sued in her individual capacity; THE
                  23     UNITED STATES OF AMERICA;
                         CORRECT CARE SOLUTIONS,
                  24     INC.; and DOES 1-10, individuals,
                  25                             Defendants.
                  26
                  27
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                           5:18-CV-01125-SP
                         LA #4839-5124-3697 v1                     -1-
  ATTORNEYS AT LAW                                                                        [PROPOSED] ORDER
    LOS ANGELES
                  Case 5:18-cv-01125-SP Document 200 Filed 01/21/20 Page 2 of 3 Page ID #:5752



                     1            GOOD CAUSE HAVING BEEN SHOWN, this Court hereby grants the
                     2   parties’ joint stipulation to (1) continue the deadline to file the joint exhibit list,
                     3   joint proposed jury instructions and verdict forms to January 15, 2020; and (2)
                     4   continue the deadline to file proposed voir dire questions to January 17, 2020.
                     5            IT IS SO ORDERED.
                     6
                                       January 21
                     7   Dated:                      , 2020
                                                                        Honorable Sheri Pym
                     8                                                  United States Magistrate Judge
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                                   5:18-CV-01125-SP
                         LA #4839-5124-3697 v1                       -2-
  ATTORNEYS AT LAW                                                                                [PROPOSED] ORDER
    LOS ANGELES
                  Case 5:18-cv-01125-SP Document 200 Filed 01/21/20 Page 3 of 3 Page ID #:5753



                     1   Respectfully Submitted,
                     2   Susan E. Coleman (SBN 171832)
                         E-mail: scoleman@bwslaw.com
                     3   Carmen M. Aguado (SBN 291941)
                         E-mail: caguado@bwslaw.com
                     4   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     5   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600 Fax: 213.236.2700
                     6
                         Attorneys for Defendants
                     7   THE GEO GROUP, INC., DIAZ, and CAMPOS

                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &
   S ORENSEN , LLP                                                                     5:18-CV-01125-SP
                         LA #4839-5124-3697 v1             -3-
  ATTORNEYS AT LAW                                                                  [PROPOSED] ORDER
    LOS ANGELES
